Name: 79/342/EEC: Council Decision of 26 March 1979 amending Decision 76/557/EEC regarding the inclusion of certain disaster-stricken communes in Italy among the mountain areas within the meaning of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-03

 Avis juridique important|31979D034279/342/EEC: Council Decision of 26 March 1979 amending Decision 76/557/EEC regarding the inclusion of certain disaster-stricken communes in Italy among the mountain areas within the meaning of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas Official Journal L 083 , 03/04/1979 P. 0017 - 0017****( 1 ) OPINION DELIVERED ON 16 MARCH 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 2 ) OJ NO L 171 , 30 . 6 . 1976 , P . 34 . ( 3 ) OJ NO L 128 , 19 . 5 . 1975 , P . 72 . COUNCIL DECISION OF 26 MARCH 1979 AMENDING DECISION 76/557/EEC REGARDING THE INCLUSION OF CERTAIN DISASTER-STRICKEN COMMUNES IN ITALY AMONG THE MOUNTAIN AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 79/342/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 42 AND 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS , BY COUNCIL DECISION 76/557/EEC OF 21 JUNE 1976 REGARDING THE INCLUSION OF CERTAIN DISASTER-STRICKEN COMMUNES IN ITALY AMONG THE MOUNTAIN AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 2 ), SOME PREDOMINANTLY AGRICULTURAL COMMUNES IN THE REGION OF FRIULI-VENEZIA GIULIA , SERIOUSLY AFFECTED BY AN EARTHQUAKE IN MAY 1976 , HAVE BEEN INCLUDED , FOR A FOUR-YEAR PERIOD , AMONG THE MOUNTAIN AREAS APPEARING ON THE LIST OF THESE AREAS AS DEFINED BY DIRECTIVE 75/273/EEC ( 3 ); WHEREAS THE COMMUNE OF TREPPO GRANDE ( PROVINCE OF UDINE ), WHICH FULLY SATISFIES THE CRITERIA LAID DOWN BY THE ABOVE DECISION , DOES NOT APPEAR ON THE LIST OF COMMUNES INCLUDED AMONG THE MOUNTAIN AREAS ; WHEREAS , CONSEQUENTLY , AN AMENDMENT TO THIS LIST IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNE OF ' TREPPO GRANDE ' SHALL BE ADDED , AFTER THE COMMUNE OF ' SAN DANIELE DEL FRIULI ' , TO THE LIST OF COMMUNES AND PARTS OF COMMUNES ANNEXED TO DECISION 76/557/EEC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 26 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE